             Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
BELLRIDGE CAPITAL L.P., a Florida Limited                                        :   Case No.: 20-cv-567
Partnership,                                                                     :
                                                                                 :
                                    Plaintiff,                                   :
                                                                                 :       COMPLAINT
          - against -                                                            :
                                                                                 :
12 RETECH CORPORATION, a Nevada Corporation                                      :
                                                                                 :
                                    Defendant.                                   :
                                                                                 :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


        Plaintiff, Bellridge Capital L.P., by its undersigned attorneys, for their complaint,

respectfully alleges as follows:

                                         PRELIMINARY STATEMENT

        1.        This is an action for specific performance, a permanent injunction, breach of

contract, and related relief arising as the result of defendants’ conduct in connection with certain

agreements to purchase securities and related convertible note agreements. After entering into

negotiated, arms-length agreements, for which defendant 12 ReTech Corporation (“ReTech”)

received valuable consideration, ReTech breached the agreements in numerous ways, including

by failing to honor certain notices of conversion to convert the note into shares of stock and by

failing to maintain a reserve of shares as required by the agreements. Because of defendant’s

failure to honor the agreements, plaintiff is currently unable to convert the notes into the bargained

for shares of stock. Accordingly, plaintiff seeks the relief set forth herein.
               Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 2 of 12




                                          PARTIES

       2.         Plaintiff Bellridge Capital L.P. (“Bellridge” or “plaintiff”) is a limited partnership

duly organized under the laws of the State of Florida and having its principal place of business

located at 515 E. Las Olas Boulevard, Suite 120A Fort Lauderdale, Florida 3330.

       3.         The partners/limited partners of Bellridge reside in Florida and Canada.

       4.         For purposes of diversity, Bellridge is a citizen of Florida and Canada.

          5.      Upon information and belief, defendant 12 ReTech Corporation (“ReTech”) is a

corporation organized and existing under the laws of the State of Nevada, having its principal place

of business located at 701 S. Carson Street Suite 200 Carson City, Nevada 89701.

     6.           For purposes of diversity, ReTech is a citizen of Nevada.

     7.           No member, partner, or limited partner of Bellridge is a citizen of Nevada.

     8.           Accordingly, there is complete diversity of citizenship.

                                       JURISDICTION AND VENUE

     9.           The Court has jurisdiction pursuant to 28 U.S.C. §1332(a)(2) in that the action is

between citizens of different states and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

     10.          This Court has supplemental jurisdiction of plaintiff’s various state law claims

pursuant to 28 U.S.C. section 1367(a).

     11.          Venue is proper in this District pursuant to 27 U.S.C. §1391(a), in that it is a judicial

district in which a substantial part of the events or omissions giving rise to the claims occurred

and/or defendant consented to jurisdiction and venue in the Southern District of New York.




                                                     2
          Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 3 of 12




                     FACT COMMON TO ALL CLAIMS FOR RELIEF

       12.     On or about September 14, 2018, after arm’s-length negotiations, ReTech and

Bellridge executed a Securities Purchase Agreement (the “First SPA”) and related agreements.

       13.     The First SPA provided, inter alia, for the purchase of a Convertible Redeemable

Promissory Note from defendant to Bellridge, in the amount of $60,000.00 (the “First Note”). A

true and correct copy of the First Note is attached hereto as Exhibit A. A true and correct copy of

the First SPA is annexed as Exhibit B.

       14.     On or about September 14, 2018, ReTech executed a letter to its transfer agent (the

“First TA Agreement”) whereby it agreed, among other things, to establish and maintain a reserve

of shares for the benefit of Bellridge.

       15.     Bellridge duly funded the purchase of the First Note and First SPA.

       16.     On October 17, 2018, after arm’s-length negotiations, ReTech and Bellridge

executed an additional Securities Purchase Agreement (the “Second SPA”, together with the First

SPA, the SPA’s) and related agreements.

       17.     The Second SPA provided, inter alia, for the purchase of an additional Convertible

Redeemable Promissory Note from defendant to Bellridge, in the amount of $60,000.00 (the

“Second Note”, together with the First Note, the “Notes”). A true and correct copy of the Second

Note is attached hereto as Exhibit C. A true and correct copy of the Second SPA is annexed as

Exhibit D.

       18.     On or about October 17, 2018, ReTech executed a letter to its transfer agent (the

“Second TA Agreement”, together with the First TA Agreement, the “TA Agreements”) whereby

it agreed, among other things, to irrevocably establish and maintain a reserve of shares for the

benefit of Bellridge.




                                                3
          Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 4 of 12




       19.     Bellridge duly funded the purchase of the Second Note and Second SPA.

       20.     In accordance with the First Note1, ReTech was required to:

       reserve and keep available out of its authorized and unissued shares of Common
       Stock for the purpose of issuances upon conversion of this Note and the issued with
       this Note, free from preemptive rights or any other actual contingent purchase rights
       of Persons other than the Holder (and the other holders of the Notes), not be less
       than 350% of the Required Minimum or 35,000,000 common shares or as agreed;
       and; and if at any time the number of authorized but unissued shares of Common
       Stock shall be insufficient to effect the conversion of this note or shall be less than
       the Required Minimum, the Company shall take such corporate action as may, in
       the opinion of its counsel, be necessary to increase its authorized but unissued
       shares of Common Stock to such number of shares as shall be sufficient for such
       purpose. The Company covenants that all shares of Common Stock that shall be
       issuable upon conversion of this Note shall, upon issue, be duly authorized, validly
       issued, fully paid and nonassessable.

       See Notes, Par. 4 (vi).

       21.     On or about March 18, 2019 Bellridge issued a notice of conversion (the “March

18, 2019 Notice of Conversion”), seeking to convert $15,000.00 in principal and $747.95 in

interest of the Notes into 37,495119 shares of ReTech stock.

       22.     However, plaintiff was informed by the Transfer Agent that, in violation of the

terms of the various agreements, it did not have sufficient shares in reserve in order to honor the

March 18, 2019 Notice of Conversion.

       23.     On or about March 21, 2019, Bellridge requested that ReTech increase the number

of shares in reserve, in accordance with Par. 4 (vi) of each Note.

       24.     ReTech failed to increase the reserve, in violation of the terms of each Note and

SPA.

       25.     Section 4(a) of the Notes provide as follows:




1
 The Second Note contains an identical provision, but contained a Required Minimum of
75,000,000 shares.


                                                 4
          Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 5 of 12




       At any time after 180 days from the Original Issue Date of September 14, 2018 and
       until this Note is no longer outstanding, and provided that that the provisions of
       Rule 144 under the Securities Act so permit, this Note shall be convertible, in whole
       or in part, at any time, and from time to time, into shares of Common Stock at the
       option of the Holder. The Holder shall effect conversions by delivering to the
       Company a Notice of Conversion, the form of which is attached hereto as Annex
       A (each, a “Notice of Conversion”), specifying therein the principal amount of this
       Note to be converted and the date on which such conversion shall be effected (such
       date, the “Conversion Date”). …

       26. Section 4(b) of the Notes define the Conversion Price as:

       he lowest of $0.01 or 60% of the lowest trading price for the Company’s Common
       Stock during the Twelve Trading Days immediately preceding the delivery by the
       Holder of a Notice of Conversion, provided however and notwithstanding anything
       to the contrary herein, during an Event of Default the Conversion Price in in effect
       on any Conversion Date means, as of any Conversion Date or other date of
       determination, shall be 50% of the lowest trading price for the Company’s Common
       Stock during the twenty Trading Days immediately preceding the delivery by the
       Holder of a Notice of Conversion. The applicable prices shall be as reported by
       Bloomberg L.P. Notwithstanding the foregoing, in no event shall the Conversion
       Price be less than the par value of the Common Stock.

       27.     Section 4(c)(ii) of the Notes provide that ReTech is required to deliver the stock

within three trading days of receipt of a Notice of Conversion, and that its obligation to do so is

absolute and unconditional.

       28.     Section 7 of the Notes provides for the events of default. Among other things,

Section 7(xi) provides that there is a default if: “the Company shall provide at any time notice to

the Holder, including by way of public announcement, of the Company’s intention to not honor

requests for conversions of any Notes in accordance with the terms hereof or the Company does

not honor a request for conversion of any Notes as required by the Notes”

       29.     Likewise, Section 7(ii) of the Notes provides for a breach where “the Company

shall fail to observe or perform any other covenant or agreement contained in the Notes”.

       30.     Section 2 of the Notes provides for ordinary interest of 10% per annum, and of 24%

per annum in the event of a default.



                                                5
          Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 6 of 12




       31.     The Notes also provide for the consequence of an event of default, as do certain

provisions of the SPA’s, including the amounts due, default interest, and the liquidated damages

that are due in the event of a default.

       32.     The liquidated damages provisions of the Notes and SPA’s were reasonable at the

time of entering the contract and are not grossly disproportionate to the conceivable losses that

could occur from a breach.

       33.     ReTech also failed to honor the conversion notices submitted on March 18, 2019,

in violation of the terms of the agreements.

       34.     ReTech also failed to establish and maintain the required reserve of shares.

       35.     Accordingly, for the foregoing reasons, ReTech is in material breach of the various

agreements.

       36.     Damages from ReTech’s failure to comply with the various agreements are

inherently uncertain and difficult to calculate. Because of ReTech’s actions, plaintiff has been

unable to effectuate conversions of the Note.

       37.     Since the parties entered in the transactions described above, ReTech’s Stock price

has ranged from a high of $1.00 per share on September 18, 2018 to a low of $0.0016 per share on

January 13, 2020. Thus, the timing of conversions and sale of stock would be essential to the

determination of damages.

       38.     Without injunctive relief, ReTech is unlikely to satisfy any monetary judgment and

Bellridge will suffer irreparable harm.

       39.     In accordance with Section 4(c)(ii) of the Notes, ReTech is required to deliver the

stock within three trading days of receipt of a Notice of Conversion.




                                                6
          Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 7 of 12




       40.     Thus, for this reason, and those stated above, Defendant is in breach of the Notes

and SPA’s.

       41.     All notices and prerequisites to bringing this action, if any, have been complied

with or were waived.

                                     FIRST CLAIM FOR RELIEF
                                    (SPECIFIC PERFORMANCE)


       42.     Bellridge realleges and incorporates by reference each and every allegation

contained in all preceding paragraphs of this Complaint as if fully set forth herein.

       43.     Each of the agreements entered into by plaintiff and ReTech, including the Notes,

SPA’s and TA Agreements, are valid and binding agreements.

       44.     As set forth more fully above, ReTech breached the agreements, by among other

things, failing to honor the conversion of one or more of the notes into shares of ReTech stock and

failing to establish and maintain a share reserve.

       45.     ReTech’s conduct constitutes a breach and default under the terms of each of the

agreements.

       46.     Plaintiff has performed all obligations of the relevant agreements that were its

obligation to perform except for those obligations that it could not perform because of defendant’s

breaches herein.

       47.     Pursuant to the agreements between the parties, ReTech is obligated to allow the

conversion of the Notes into shares of ReTech stock, and to establish and maintain a share reserve.

       48.     Despite its obligation to do so, ReTech has failed to allow the conversion of the

Notes into shares of ReTech stock, to establish and maintain a share reserve, and has failed to

honor the notices of conversion sent by plaintiff.




                                                 7
          Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 8 of 12




       49.     As a result of such refusal by ReTech, Bellridge has suffered damages.

       50.     Among other things, Bellridge is ordinarily entitled to convert each of the Notes

until it owns 9.9 % of ReTech shares. It may then sell the shares, and again convert the Notes until

it once again owns 9.9% of shares of ReTech, sell the shares, and keep repeating the process until

each Note is entirely converted. By failing to comply with its obligations, ReTech prevented

Bellridge from exercising these bargained for rights under the terms of the agreements.

       51.     Bellridge has no adequate remedy at law.

       52.     In the absence of injunctive relief and specific performance, Bellridge will suffer

irreparable harm.

       53.     Section 4(c) (iv) of the SPA’s provides that: “Holder shall have the right to pursue

all remedies available to it hereunder, at Law or in equity including, without limitation, a decree

of specific performance and/or injunctive relief.”

       54.     Bellridge requests, therefore, that the Court enter an order requiring ReTech to

specifically perform the relevant agreements, including the Notes and SPA’s and TA

Agreements, to establish and maintain a share reserve in accordance with the agreements, to

honor the notice of conversion sent by plaintiff, and to convert same into shares of unrestricted

stock in accordance with the agreements.

                                   SECOND CLAIM FOR RELIEF
                                    (BREACH OF CONTRACT)


       55.     Bellridge realleges and incorporates by reference each and every allegation

contained in all preceding paragraphs of this Complaint as if fully set forth herein.

       56.     Each of the agreements entered into by plaintiff and ReTech, including the Notes,

SPA’s and TA Agreements, are valid and binding agreements.




                                                 8
          Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 9 of 12




       57.     As set forth more fully above, ReTech breached the agreements, by among other

things, failing to honor the conversion of one or more of the notes into shares of ReTech stock and

failing to establish and maintain a share reserve.

       58.     ReTech’s conduct constitutes a breach and default under the terms of each of the

agreements.

       59.     Plaintiff has performed all obligations of the relevant agreements that were its

obligation to perform except for those obligations that it could not perform because of defendant’s

breaches herein.

       60.     ReTech’s breach and default are governed by New York law under the terms of the

agreements.

       61.     In accordance with Section 4(c)(ii) of the Notes, ReTech is required to deliver the

stock within three trading trading days of receipt of a Notice of Conversion.

       62.     GW is therefore entitled to an award of damages in an amount to be determined at

trial but in any event in excess of $116,713.70 in principal, plus liquidated damages and default

interest, and damages as provided for in the agreements and by law.

                                    THIRD CLAIM FOR RELIEF
                                    (PERMANENT INJUNCTION)


       63.     Bellridge realleges and incorporates by reference each and every allegation

contained in each preceding paragraph of this Complaint as if fully set forth herein.

       64.     Pursuant to its obligations under the relevant agreements, ReTech is obligated to

honor any notice of conversion sent by plaintiff, to establish and maintain a share reserve, and to

comply with the terms of the various agreements.




                                                 9
         Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 10 of 12




       65.     Despite its obligation to do so, ReTech has failed to honor notices of conversion

sent by plaintiff, to establish and maintain a share reserve, and to comply with the terms of the

various agreements.

       66.     As a result of such refusal by ReTech, Bellridge has suffered damages.

       67.     Among other things, Bellridge is ordinarily entitled to convert each of the Notes

until it owns up to 9.9% of ReTech shares. It may then sell the shares, and again convert the Notes

until it once again owns 9.9% of shares of ReTech, sell the shares, and keep repeating the process

until each Note is entirely converted. By failing to honor its obligations under the agreements, as

set forth above, ReTech prevented GW from exercising these bargained for rights under the terms

of the agreements.

       68.     Bellridge has no adequate remedy at law.

       69.     In the absence of injunctive relief, Bellridge will suffer irreparable harm.

       70.     Additionally, ReTech consented to an injunction when entering into the

agreements.

       71.     Section 4(c) (iv) of the SPA’s provides that: “Holder shall have the right to pursue

all remedies available to it hereunder, at Law or in equity including, without limitation, a decree

of specific performance and/or injunctive relief.”

       72.     Likewise, Section 7(h) of the Note provides:

        The Company therefore agrees that, in the event of any such breach or threatened
       breach, the Holder shall be entitled, in addition to all other available remedies, to
       an injunction restraining any such breach or any such threatened breach, without
       the necessity of showing economic loss and without any bond or other security
       being required.




                                                10
            Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 11 of 12




        73.     Bellridge requests, therefore, that the Court enter an Order enjoining and requiring

ReTech to honor notices of conversion sent by plaintiff, to establish and maintain a share reserve,

and to comply with the terms of the various agreements.

                                     CLAIM FOR RELIEF

WHEREFORE, Plaintiff GW seeks judgment against Defendants as follows:

       i.       On the First Claim for Relief, GW requests that the Court enter an Order requiring

ReTech to specifically perform the relevant agreements, including the First Note and First SPA,

the Second Note and Second SPA, to establish and maintain a share reserve in accordance with

the agreements, to honor the notice of conversion sent by plaintiff, and to convert same into shares

of unrestricted stock in accordance with the agreements; and

      ii.       On the Second Claim for Relief, for damages in an amount to be determined, but in

any event in excess of $116,713.70 in principal, plus liquidated damages and default interest; and

     iii.       On the Third Claim for Relief, issuing an Order enjoining and requiring ReTech to

to honor notices of conversion sent by plaintiff, to establish and maintain a share reserve, and to

comply with the terms of the various agreements; and

     iv.        For such other further relief as the Court may deem just, proper, and in the interest

of justice.


Dated: January 22, 2020
     New York, New York

                                              LAW OFFICE OF JEFFREY FLEISCHMANN PC
                                                   By: /s/Jeffrey Fleischmann
                                                 Jeffrey Fleischmann, Esq.

                                               Attorneys for Plaintiff Bellridge Capital L.P.

                                               150 Broadway, Suite 900
                                               New York, N.Y. 10038



                                                 11
Case 1:20-cv-00567-CM Document 1 Filed 01/22/20 Page 12 of 12




                            Tel. (646) 657-9623
                            Fax (646) 351-0694
                            jf@lawjf.com




                             12
